DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on April 20th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last office action, claims 1 and 10 have been amended. As a result, claims 1-17 are pending in this office action.
Applicant’s argument to the rejections under 35. U.S.C 112(d) rejection for being improperly dependent for which it depends or fails to include the limitations of the claim upon which it depends on have overcome the rejection. Applicant address the rejection of claim 19 by correctly renumbering it as claim 18 and canceling claim 19 and renumbering 18 as claim 17. The rejection of the previous office action have been withdrawn. 
Applicant’s argument to the rejections under 35. U.S.C 112(b) rejection for reciting “and/or” in claims 1, 4, 7, 10, and 14 have overcome the rejection. Applicant have replace the instances of “and/or” with “or” to clarify the alternative. The rejection of the previous office action have been withdrawn. 
Applicant’s argument to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “Method and System For Content Distribution To End-User Device” to further describe the invention to which the claims are directed. The objections of the previous office action have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pg. 7 filed on April 20th, 2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C 103, where the applicant asserts that Kaplan does not teach the “first end-user device". Applicant indicates that it is unclear how the office interprets the “first end-user device" with “the Publisher”. The Office does not explain how the Publisher (mapped to the "first end-user device") receives the cryptolope (as content and script), only that it distributes the cryptolope”, as required by claim 1. Applicant amended the claim limitations to recite, “A method for enabling content distribution from a first end-user device to a second separate end-user device, the first end-user device comprising at least one output actuator for outputting content for end-user consumption, the second end-user device comprising at least one output actuator for outputting content for end-user consumption...”. The examiner agreed that the applied reference, Kaplan, does not or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of WO 2006/100587 issued to Jose QUENA et al. (hereinafter as “QUENA”) is shown to teach the amended limitation.

QUENA teaches a method for enabling content distribution from a first end-user device to a second separate end-user device (QUENA: Pg. 7, lines 22-24; For example, the processing elements can include one or more processing elements associated with one or more rights issuers 22 and/or content providers 23, one of each being shown in FIG. 1. Pg. 10, lines 6-8; More particularly, as shown in FIG. I, processing elements such as media servers 36 and/or media players 38 can be coupled to the home network 34, and thus the terminal 10 via the AP 30), the first end-user device comprising at least one output actuator for outputting content for end-user consumption (QUENA: Pg. 10, lines 22-24; The media players 38 can likewise comprise any of a number of different devices capable of providing content playback and rendering capabilities. Pg. 10, lines 26-28; the media players can comprise television monitors, stereo and home theaters, printers, multimedia mobile terminals, wireless monitors and/or game consoles. Pg. 12, lines 22-25; For example, the controller may be capable of operating a connectivity program, such as a conventional Web browser. The connectivity program may then allow the mobile terminal to transmit and receive Web content. Pg. 12, lines 29-31; The mobile terminal also comprises a user interface including a...a display 62, and a user input interface...allows the mobile terminal to receive data), 

the second end-user device comprising at least one output actuator for outputting content for end-user consumption and communicably connected to the first end-user device (QUENA: Pg. 10, lines 15-20; The media servers 36 can comprise any of a number of different devices capable of providing content acquisition, recording, storage and/or sourcing capabilities. For example, in accordance with the DLNA architecture, the media servers can comprise set-top boxes (STBs), personal video recorders (PVRs), PCs, stereo and home theaters that include non-volatile memory (e.g., music servers), 20 broadcast tuners, video and imaging capture devices ( e.g., cameras, camcorders, etc.) Pg. 13, lines 8-11; As shown in FIG. 3, the mobile terminal can include a RF module 66 capable of transmitting and/or receiving content from one or more media servers and/or media players directly or via the home network 34 and AP(s))

As such, QUENA teaches newly recited amendments as discussed above. 

Applicant’s arguments, see pg. 7 filed on April 20th, 2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C 103, where the applicant asserts that XPOO29 does not teach the “providing the computer program script and/or or a derivation of the computer program script to the second end-user device”, as required by claim 1. 

Examiner respectfully disagrees. Applicant indicates that the Cryptolope Builder with the first user device and the Cryptolope Player as the second end-user device in which the applicant does not understand. The claim limitations recites, “providing the computer program script or a derivation of the computer program script to the second end-user device”. XPOO29 teaches two devices in which are the Cryptolope Builder and Cryptolope Player. XPOO29 indicates on pg. 19, “Alternatively., you can programmatically execute the Builder from an application such as a Web server CCI interface or execute it directly from a command line”. Thus, since the builder is able to perform on interface and executed on a command line would require a user to perform the operation on one end of the device. 

XPOO29 then explains on Pg. 14 indicating that the object created by the Cryptolope Builder (First device) is then run by the Cryptolope Player (Second device). XPOO29 explains on Pg. 14, “System Architecture: The Cryptolope object is created by the Cryptolope Builder. The Cryptolope object is run by the Cryptolope Player upon receipt at the client. The Player loads the Cryptolope object, checks its parts for integrity and authenticity, and starts executing the object scripts”. Thus the builder execute the script and then provides it to the player. 

		As such, XPOO29 teaches the limitations as discussed above. 

Applicant’s arguments, see pg. 7 filed on April 20th, 2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C 103, where the applicant asserts that XPOO29 does not teach the “receiving a request ”, as required by claim 1. 

Examiner respectfully disagrees. The claim limitation now recites “receiving a request Thus, now the claim is indicating receiving a request from the second end-user device to access the content. XP0029 indicates on pg. 16, “Cryptolope Clearing center, Processes key requests from end users. As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied”. That is the “end users” (second device ) utilizing the players are request access to the content (See information of the end users having the player being pre-installed in XP0029 on pg 14-15 section: Cryptolope Player, “player has provides the glue between the scripts and any other subsystems that a particular object may require when running… Is delivered for use with an applet or as an application…pre-installed by an end user in an application environment”).

As such, XPOO29 teaches the limitations as discussed above. 

Applicant’s arguments, see pg. 7 filed on April 20th, 2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C 103, where the applicant asserts that XPOO29 does not teach the “providing, to the second end-user device, access to the content according to the at least one permission”, as required by claim 1. 

Examiner respectfully disagrees. The claim limitation recites “providing, to the second end-user device, access to the content according to the at least one permission”. XPOO29 indicates on pg. 16 that the “end users” utilizing a Cryptolope Player ((second end-user device)) to view the content and they would request encrypted content in order to access Crytolope objects for the player to run the object as applet to view. See XPOO29 pg. 16, section Cryptolope Clearing center, The Cryptolope Gearing Center generates and transmits keys for accessing Cryptolope objects. As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied {End users utilizes the Cryptolope Player to view the content (See pg. 14, Section Cryptolope Player, “The Player can run the object as an applet within Netscape Communicator, or is pre-installed by an end user in an application environment”)).

As such, XPOO29 teaches the above limitations as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-9, and 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/100587 issued to Jose QUENA et al. (hereinafter as “QUENA”) in view of Non-Patent Literature. “THE CRYPTOLOPE LIVEU PRODUCT”, IBM CRYPTO LIVE. GENERAL INFORMATION GUIDE issued to XP002908144 (hereinafter as “XP0029”).

Regarding claim 1, QUENA teaches a method for enabling content distribution from a first end-user device to a second separate end-user device (QUENA: Pg. 7, lines 22-24; For example, the processing elements can include one or more processing elements associated with one or more rights issuers 22 and/or content providers 23, one of each being shown in FIG. 1. Pg. 10, lines 6-8; More particularly, as shown in FIG. I, processing elements such as media servers 36 and/or media players 38 can be coupled to the home network 34, and thus the terminal 10 via the AP 30), the first end-user device comprising at least one output actuator for outputting content for end-user consumption (QUENA: Pg. 10, lines 22-24; The media players 38 can likewise comprise any of a number of different devices capable of providing content playback and rendering capabilities. Pg. 10, lines 26-28; the media players can comprise television monitors, stereo and home theaters, printers, multimedia mobile terminals, wireless monitors and/or game consoles. Pg. 12, lines 22-25; For example, the controller may be capable of operating a connectivity program, such as a conventional Web browser. The connectivity program may then allow the mobile terminal to transmit and receive Web content. Pg. 12, lines 29-31; The mobile terminal also comprises a user interface including a...a display 62, and a user input interface...allows the mobile terminal to receive data), 

the second end-user device comprising at least one output actuator for outputting content for end-user consumption and communicably connected to the first end-user device (QUENA: Pg. 10, lines 15-20; The media servers 36 can comprise any of a number of different devices capable of providing content acquisition, recording, storage and/or sourcing capabilities. For example, in accordance with the DLNA architecture, the media servers can comprise set-top boxes (STBs), personal video recorders (PVRs), PCs, stereo and home theaters that include non-volatile memory (e.g., music servers), 20 broadcast tuners, video and imaging capture devices ( e.g., cameras, camcorders, etc.) Pg. 13, lines 8-11; As shown in FIG. 3, the mobile terminal can include a RF module 66 capable of transmitting and/or receiving content from one or more media servers and/or media players directly or via the home network 34 and AP(s)), the method comprising the first end-user device (QUENA: Pg. 16, line 5, “the rendering entity comprises a media player 38):

 receiving, content stored by one or more storage entities may be visible to the control point via a content directory service.
Pg. 17, lines 16-18; providing information about the rights and renewal of the allowed use of the content item, or otherwise obtaining such information from a respective rights issuer 22. Pg. 17, lines 21-25; the rendering control of the rendering entity attempts to access the selected item from content storage 88 of the storage entity 82...Before rendering the selected item at the rendering entity, the rendering control verifies access rights of the rendering entity to thereby access. Pg. 17, lines 28-31; the rendering control can verify access rights of the rendering entity based upon a rights object (RO) associated with the selected item, as such is defined by the Open Mobile Alliance (OMA) Digital Rights Management specification {See Pg. 16, line 5, “the rendering entity comprises a media player 38}), said 

computer program script for defining or enforcing at least one permission to use or access the content (QUENA: Pg. 17, lines 21-25; the rendering control of the rendering entity attempts to access the selected item from content storage 88 of the storage entity 82...Before rendering the selected item at the rendering entity, the rendering control verifies access rights of the rendering entity to thereby access. Pg. 17, lines 28-31; the rendering control can verify access rights of the rendering entity based upon a rights object (RO) associated with the selected item, as such is defined by the Open Mobile Alliance (OMA) Digital Rights Management specification the rendering control can verify access rights of the rendering entity during the security handshake. Col 18, lines 1-5; In such instances, the access rights or rights object of a content item defines the permissions and constraints for use of the item. Thus, the rendering control can verify that the selected item has an associated rights object and, if so, that the rights object includes a permission for the rendering entity to render the selected item);

	QUENA does not explicitly teach providing the computer program script or a derivation of the computer program script to the second end-user device; receiving a request 

	However, XP0029 teaches providing the computer program script or a derivation of the computer program script to the second end-user device (XP0029: pg. 12, section Architecture: The Cryptolope object is delivered to the end user in virtually any medium suitable for the transmission of digital material (WWW, e-mail, diskette, CD-ROM). Pg. 14, System Architecture: The Cryptolope object is created by the Cryptolope Builder. The Cryptolope object is run by the Cryptolope Player upon receipt at the client. The Player loads the Cryptolope object, checks its parts for integrity and authenticity, and starts executing the object scripts.
{See pg. 11, Prerequisites: 
The following are the server- and client-side software prerequisites:
 • Server: - Windows NT V4.0 (on Intel) or AD<* V4.2 
- Java Development Kit ODK) Vl.1.2 or later for AIX and Vl.1.3 or later for Wmdows NT 
- Signed X.509 V3 digital certificates 
• Client: - Wmdows 95 or Windows NT
 - Netscape Communicator V4.02 for applet execution
{Client and server are different devices when they communicate. The client is receiving cryptolope object from the cryptolope builder} (Examiner correlates the first device as the Cryptolope builder in which send the cryptolope object to the Cryptolope player(second device) for viewing (See XP0029; see pg 14-15 section: Cryptolope Player, “The player in which provides the glue between the scripts and any other subsystems that a particular object may require when running… Is delivered for use with an applet or as an application…pre-installed by an end user in an application environment) and the cyptolope cashier performs the payment in such is then view to the user”);

 	receiving a request XP0029: pg. 16, section Cryptolope Clearing center, Processes key requests from end users. As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied ({Figure 1. System Flow in XP0029 shows the Cryptolope Clearing center as the third party system in which process request from the end users utilizing the cryptolope player (second device) to view the content. In order for the Cryptolope player (Second device) to access the media content in which requires keys, the Cryptolope Builder (First device) must create the object to transmission to the Cryptolope player (second device) in which the third party system (Cryptolop Clearing Center) performs request to allow the user to access the content itself} [See XP0029; see pg 14-15 section: Cryptolope Player, “player has provides the glue between the scripts and any other subsystems that a particular object may require when running… Is delivered for use with an applet or as an application…pre-installed by an end user in an application environment”] (See pg. 11, Section Chapter 2. Understanding Cryptolope Live!, Prerequisites, “Depending on your application environment (for example, if you are running the Builder or Clearing Center on the same system as your Web server)”); and 

providing, to the second end-user device, access to the content according to the at least one permission (XP0029: pg. 16, section Cryptolope Clearing center, The Cryptolope Gearing Center generates and transmits keys for accessing Cryptolope objects. As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied {End users utilizes the Cryptolope Player to view the content (See pg. 14, Section Cryptolope Player, “The Player can run the object as an applet within Netscape Communicator, or is pre-installed by an end user in an application environment”)).  

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify QUENA (teaches enabling content distribution for a first and second device in which the first device receives content over a television broadcast network and second device for outputting media to the end-user by enforcing permission) with the teachings of XP0029 (teaches providing the computer program script or a derivation of the computer program script from the first device to the second device and verifying the access before providing the content). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing better results in securing data by verifying data before being granted permission (See XP0029: Application 3: Secure Information Delivery). In addition, the references (QUENA and XP0029) teach features that are directed to analogous art and they are directed to the same field of endeavor as QUENA and XP0029 are directed to accessing a web device and determining the permission of the content .

	Regarding claim 2, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches providing access to the content comprises: transmitting, in response to the request, the content from the first end-user device to the second end-user device in accordance with the computer program script (XP0029: pg. 15, Cryptolope Builder: The Cryptolope Builder provides a set of tools for assembling Cryptolope objects. The tools bind content, scripts, and operational parameters into a single Cryptolope object. pg 16, Cryptolope Clearing Center: The Cryptolope Clearing Center generates and transmits keys for accessing Cryptolope objects. The key server portion of the Clearing Center manages use of the encryption and decryption keys used for accessing content {Cryptolope object are build by Cyptolope Builders (first device) and transmits the key to the client that access {See pg. 14, Cryptolope Player: These scripts contain the business rules that specify how end users interact with the contents of the object}).  

	Regarding claim 5, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches further comprising translating, at the first end-user device, the computer program script to generate the derivation of the computer program script (XP0029: pg 16, Cryptolope Clearing Center: The Cryptolope Clearing Center generates and transmits keys for accessing Cryptolope objects. The key server portion of the Clearing Center manages use of the encryption and decryption keys used for accessing content).  

	Regarding claim 6, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches translating the computer program script comprises at least one of: interpreting the computer program script to instructions executable by the first end-user device (XP0029 : pg. 19, Chapter 3. Using Cryptolope Live!, Launch the Cryptolope Builder script from your application. In a topology file, specify the location of the content and other Cryptolope-related information (such as certificates, the Buy page to display in order to interest end users in buying the content, and so forth) to the Builder. Deliver the Cryptolope object (via your Web server) to the end user. {See pg 16, Cryptolope Clearing Center: The Cryptolope Clearing Center generates and transmits keys for accessing Cryptolope objects. The key server portion of the Clearing Center manages use of the encryption and decryption keys used for accessing content});

adapting at least one of the permission(s) to at least one requirement of the first end-user device (XP0029: pg 16, Cryptolope Clearing Center: As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied); and

 	storing the at least one updated permission in a permission storage of the first end- user device (XP0029: pg 16, Cryptolope Clearing Center: You can track information on when content has been accessed and by whom (based on your specifications for logging at the Clearing Center). The Clearing Center writes to logs (flat files used as input to a database) that can be used as audit trails or to interface with additional systems).  

	Regarding claim 7, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches the computer program script is programmed in a scripting language, an embeddable language, or an extension language (XP0029: pg 12, Architecture, With information objects, the content placed in a Cryptolope object can be dynamically retrieved and can have rules associated with the use of the content. A scripting language, Cryptolope Script, within the object defines how the Cryptolope object operates on the end user's system).  

	Regarding claim 8, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches determining whether the request is in accordance with the at least one permission (XP0029: pg 6, System Flow, The Cryptolope Player executes the scripts located in the Cryptolope object and presents to the end user information about the documents they can select to purchase (for example, an abstract, authoring information, or a thumbnail diagram of a larger picture that is encrypted in the object}, along with the information you determine that the end user requires to make a purchase decision).  

	Regarding claim 9, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches the computer program script comprises a content resolution function to determine a resource identifier associated with the content(XP0029: pg. 13, Logical Structure, At the topmost level, the Cryptolope object specifies the script, attributes for the object, and Java extensions. Each object can then have one or more folders (each folder representing a document, for example) with scripts and attributes used for each folder. Each folder contains other folders or parts, which consist of the individual pieces of content used within the object. These parts may also have scripts and attributes and may be referenced by multiple folders).  

	Regarding claim 10, QUENA teaches a method for enabling content distribution from a first end-user device comprising at least one output actuator for outputting content for end-user consumption to a second separate end-user device comprising at least one output actuator -3- 3556677.v1Docket No.: 4965.1012-001 for outputting content for end-user consumption and that is communicably connected to the first end-user device (QUENA: Pg. 10, lines 22-24; The media players 38 can likewise comprise any of a number of different devices capable of providing content playback and rendering capabilities. Pg. 10, lines 26-28; the media players can comprise television monitors, stereo and home theaters, printers, multimedia mobile terminals, wireless monitors and/or game consoles. Pg. 12, lines 22-25; For example, the controller may be capable of operating a connectivity program, such as a conventional Web browser. The connectivity program may then allow the mobile terminal to transmit and receive Web content. Pg. 12, lines 29-31; The mobile terminal also comprises a user interface including a...a display 62, and a user input interface...allows the mobile terminal to receive data), said 

first end-user device configured to receive computer program script and content from a content source (QUENA: Pg. 17, lines 1-2; content stored by one or more storage entities may be visible to the control point via a content directory service.
Pg. 17, lines 16-18; providing information about the rights and renewal of the allowed use of the content item, or otherwise obtaining such information from a respective rights issuer 22. Pg. 17, lines 21-25; the rendering control of the rendering entity attempts to access the selected item from content storage 88 of the storage entity 82...Before rendering the selected item at the rendering entity, the rendering control verifies access rights of the rendering entity to thereby access. Pg. 17, lines 28-31; the rendering control can verify access rights of the rendering entity based upon a rights object (RO) associated with the selected item, as such is defined by the Open Mobile Alliance (OMA) Digital Rights Management specification {See Pg. 16, line 5, “the rendering entity comprises a media player 38}), said

 	computer program script for defining or enforcing at least one permission to use or access the content (QUENA: Pg. 17, lines 21-25; the rendering control of the rendering entity attempts to access the selected item from content storage 88 of the storage entity 82...Before rendering the selected item at the rendering entity, the rendering control verifies access rights of the rendering entity to thereby access. Pg. 17, lines 28-31; the rendering control can verify access rights of the rendering entity based upon a rights object (RO) associated with the selected item, as such is defined by the Open Mobile Alliance (OMA) Digital Rights Management specification the rendering control can verify access rights of the rendering entity during the security handshake. Col 18, lines 1-5; In such instances, the access rights or rights object of a content item defines the permissions and constraints for use of the item. Thus, the rendering control can verify that the selected item has an associated rights object and, if so, that the rights object includes a permission for the rendering entity to render the selected item), the method comprising the second end-user device: 

receiving the computer program script or a derivation of the computer program script from the first end-user device (QUENA: Pg. 16, line 5, “the rendering entity comprises a media player 38. Pg. 17, lines 16-18; providing information about the rights and renewal of the allowed use of the content item, or otherwise obtaining such information from a respective rights issuer 22. Pg. 17, lines 21-25; the rendering control of the rendering entity attempts to access the selected item from content storage 88 of the storage entity 82...Before rendering the selected item at the rendering entity, the rendering control verifies access rights of the rendering entity to thereby access. Pg. 17, lines 28-31; the rendering control can verify access rights of the rendering entity based upon a rights object (RO) associated with the selected item, as such is defined by the Open Mobile Alliance (OMA) Digital Rights Management specification), wherein

 the computer program script comprises information for defining at least one permission for accessing the content (QUENA: Pg. 17, lines 21-25; the rendering control of the rendering entity attempts to access the selected item from content storage 88 of the storage entity 82...Before rendering the selected item at the rendering entity, the rendering control verifies access rights of the rendering entity to thereby access. Pg. 17, lines 28-31; the rendering control can verify access rights of the rendering entity based upon a rights object (RO) associated with the selected item, as such is defined by the Open Mobile Alliance (OMA) Digital Rights Management specification the rendering control can verify access rights of the rendering entity during the security handshake. Col 18, lines 1-5; In such instances, the access rights or rights object of a content item defines the permissions and constraints for use of the item. Thus, the rendering control can verify that the selected item has an associated rights object and, if so, that the rights object includes a permission for the rendering entity to render the selected item);

	QUENA does not explicitly teach generating a request on the basis of the computer program script or the derivation of the computer program script; and transmitting the request 

	However, XP0029 teaches generating a request on the basis of the computer program script or the derivation of the computer program script (XP0029: pg. 12, section Architecture: The Cryptolope object is delivered to the end user in virtually any medium suitable for the transmission of digital material (WWW, e-mail, diskette, CD-ROM). XP0029 Pg. 14, System Architecture: The Cryptolope object is created by the Cryptolope Builder. The Cryptolope object is run by the Cryptolope Player upon receipt at the client. The Player loads the Cryptolope object, checks its parts for integrity and authenticity, and starts executing the object scripts. XP0029 pg. 15, Cryptolope Builder: The Cryptolope Builder provides a set of tools for assembling Cryptolope objects. The tools bind content, scripts, and operational parameters into a single Cryptolope object. XP0029 pg 16, Cryptolope Clearing Center: As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied {See also XP0029: pg. 15-16; The Player provides the glue between the scripts and any other subsystems that a particular object may require when running. It is equipped with standard extensions that implement an HTML viewer, a communications facility for using a clearing center, and a mechanism for protecting small transaction messages when communicating with other systems and servers}); and

 	transmitting the request XP0029: pg. 15-16; The Player provides the glue between the scripts and any other subsystems that a particular object may require when running. It is equipped with standard extensions that implement an HTML viewer, a communications facility for using a clearing center, and a mechanism for protecting small transaction messages when communicating with other systems and servers. Cryptolope Clearing Center: As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied. The Player can run the object as an applet within Netscape Communicator, or is pre-installed by an end user in an application environment. XP0029 Pg. 19; 1. Launch the Cryptolope Builder script from your application. In a topology file, specify the location of the content and other Cryptolope-related infonnation (such as certificates, the Buy page to display in order to interest end users in buying the content, and so forth) to the Builder. 2. Deliver the Cryptolope object (via your Web server) to the end user {Examiner correlates the player (second device) to launch something from Netscape Communicator in which requires the object as an applet to use. The end user associated to the player (See pg.15, “The Player prompts the end user to choose whether to continue running the object, based on confidence in the object's signers”). The player itself also interacts with the clearing center in which determine to provide the decryption key in such when the user is requesting to buy a content, the location of the content associated with the certificates of the Crytolope information is sent to the builder as the user from the player is requesting to access the encrypted information. Thus, the crytolope object is eventually send back to the user (player)}).  

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify QUENA (teaches enabling content distribution for a first and second device in which the first device receives content over a television broadcast network and second device for outputting media to the end-user by enforcing permission) with the teachings of XP0029 (teaches providing the computer program script or a derivation of the computer program script from the first device to the second device and verifying the access before providing the content). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing better results in securing data by verifying data before being granted permission (See XP0029: Application 3: Secure Information Delivery). In addition, the references (QUENA and XP0029) teach features that are directed to analogous art and they are directed to the same field of endeavor as QUENA and XP0029 are directed to accessing a web device and determining the permission of the content .

	Regarding claim 11, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches generating a template, said template comprising information defining a visual presentation of the content and a reference to the content (XP0029: pg. 15, Cryptolope Builder: In addition, the Cryptolope Builder: • Offers a template-based input capability. Your developers can easily define and build Cryptolope objects using a simple template. The template mechanism can be used to define the object structure, its business attributes (such as price or abstract), and so forth);

receiving the content from the first end-user device in response to the request (XP0029: THE CRYPTOLOPE LIVEU Product: pg 16, Cryptolope Clearing Center: As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied {See Pg 12, Hardware: Depending on your application environment (for example, if you are running the Builder or Clearing Center on the same system as your Web server)});

 	rendering, to a display of the second end-user device, the visual presentation using the template and the received content (XP0029: THE CRYPTOLOPE LIVEU Product: pg. 13, System Architecture: The Cryptolope object is created by the Cryptolope Builder. The Cryptolope object is run by the Cryptolope Player upon receipt at the client. The Player loads the Cryptolope object, checks its parts for integrity and authenticity, and starts executing the object scripts).  

	Regarding claim 12, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches receiving a template from a third end-user device (XP0029, pg 14-15, Cryptolope Player; The Player provides the glue between the scripts and any other subsystems that a particular object may require when running. It is equipped with standard extensions that implement an H'JML viewer, a communications facility for using a clearing center, and a mechanism for protecting small transaction messages when communicating with other systems and servers),

 	said template comprising information defining a visual presentation of the content and a reference to the content (XP0029: pg. 15, Cryptolope Builder: In addition, the Cryptolope Builder: • Offers a template-based input capability. Your developers can easily define and build Cryptolope objects using a simple template. The template mechanism can be used to define the object structure, its business attributes (such as price or abstract), and so forth); 

receiving the content from the first end-user device in response to the request (XP0029: pg 16, Cryptolope Clearing Center: As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied {See Pg 12, Hardware: Depending on your application environment (for example, if you are running the Builder or Clearing Center on the same system as your Web server)}); 

rendering, to a display of the second end-user device, the visual presentation using the template and the received content (XP0029: pg. 13, System Architecture: The Cryptolope object is created by the Cryptolope Builder. The Cryptolope object is run by the Cryptolope Player upon receipt at the client. The Player loads the Cryptolope object, checks its parts for integrity and authenticity, and starts executing the object scripts).  

	Regarding claim 13, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches the computer program script comprises a verification function to verify that the template is in accordance with the at least one permission (XP0029 :Pg. 3-4, Dlgltal Asset Management; They range from user ID and password authentication to retinal scans. In addition, access rules are commonly placed on such content, primarily through some binary protection mechanism (for example, once you have identified yourself, you have access to the information)).  

	Regarding claim 14, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches receiving a response from the first end-user device that the content cannot be accessed or is not available on the first end-user device (XP0029: Pg. 16, Cryptolope Clearing center; The Cryptolope Clearing Center generates and transmits keys for accessing Cryptolope objects. The Clearing Center writes to logs (flat files used as input to a database) that can be used as audit trails or to interface with additional systems);

 	upon receiving the response, transmitting another request to another content source to retrieve the content (XP0029: pg. 16; • Processes key requests from end users. As end users request access to various encrypted content, the Clearing Center receives the requests and determines whether to provide the decryption keys based on any business rules to be applied).  

	Regarding claim 15, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches the computer program script comprises a content resolution function to determine a resource identifier associated with the content (XP0029: Logical Structure, pg. 13, At the topmost level, the Cryptolope object specifies the script, attributes for the object, and Java extensions. Each object can then have one or more folders (each folder representing a document, for example) with scripts and attributes used for each folder. Each folder contains other folders or parts, which consist of the individual pieces of content used within the object. These parts may also have scripts and attributes and may be referenced by multiple folders); 

the request is generated on the basis of the resource identifier (XP0029: Logical Structure, pg. 13, At the topmost level, the Cryptolope object specifies the script, attributes for the object, and Java extensions. Each object can then have one or more folders (each folder representing a document, for example) with scripts and attributes used for each folder. Each folder contains other folders or parts, which consist of the individual pieces of content used within the object. These parts may also have scripts and attributes and may be referenced by multiple folders. Cryptolope Clearing center, pg. 16, The Cryptolope Clearing Center generates and transmits keys for accessing Cryptolope objects. The key server portion of the Clearing Center manages use of the encryption and decryption keys used for accessing content).  

	Regarding claim 16, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches the content resolution function, when carried out on the second end-user device, is configured to perform at least one of: determining at least one connected end-user device communicably connected to the second end-user device (XP0029: Dlgltal Asset Management, Pg. 4, For example, it might be desirable to control the access to digital pay shtbs for your employees so that, through some authentication mechanism such as a user ID and password, only the employee it was generated for can access it. Then suppliers can only view the information after they identify themselves, and when they do access it, their specified access rights (view, print or save) can be exercised with the use of the H1ML viewer included with the product); 

determining at least one supported capability for any of the at least one connected end-user device(XP0029: pg. 19, Chapter 3. Using Cryptolope Live!; Launch the Cryptolope Builder script from your application. In a topology file, specify the location of the content and other Cryptolope-related information (such as certificates, the Buy page to display in order to interest end users in buying the content, and so forth) to the Builder);
 	determining whether the content is available at any of the at least one connected end-user device (XP0029: pg. 5, Cryptolope Live! Operation In Brief; The content itself can be of virtually any type - text, audio, images, software, etc. The business rules may require providing payment information for the content prior to making it available (decrypting the content) to the end user); 

determining the resource identifier of the content for any of the at least one connected end-user device (XP0029: pg. 13, Logical Structure, At the topmost level, the Cryptolope object specifies the script, attributes for the object, and Java extensions. Each object can then have one or more folders (each folder representing a document, for example) with scripts and attributes used for each folder. Each folder contains other folders or parts, which consist of the individual pieces of content used within the object. These parts may also have scripts and attributes and may be referenced by multiple folders). 

	Regarding claim 17, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, and XP0029 further teaches an end-user device configured to carry out the method of claim 1 (XP0029: pg. 12, section Architecture: The Cryptolope object is delivered to the end user in virtually any medium suitable for the transmission of digital material (WWW, e-mail, diskette, CD-ROM). Pg. 14, System Architecture: The Cryptolope object is created by the Cryptolope Builder. The Cryptolope object is run by the Cryptolope Player upon receipt at the client. The Player loads the Cryptolope object, checks its parts for integrity and authenticity, and starts executing the object scripts).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/100587 issued to Jose QUENA et al. (hereinafter as “QUENA”) in view of Non-Patent Literature. “THE CRYPTOLOPE LIVEU PRODUCT”, IBM CRYPTO LIVE. GENERAL INFORMATION GUIDE issued to XP002908144 (hereinafter as “XP0029”) in further view of WO International Patent Publication 03/019334 A2 issued to Timothy Feldman et al. (hereinafter as "Feldman").
 
 	Regarding claim 3, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, however the modification of QUENA and XP0029 do not explicitly teach the computer program script comprises at least one application programming interface function associated with a permitted playback behaviour of the content.

	FELDMAN teaches the computer program script comprises at least one application programming interface function associated with a permitted playback behaviour of the content (FELDMAN :pg. 67, lines 10-12; CKCMD_PLAY returns the content of the file encrypted with the play session key. Other than the encryption of content, CKCMD_PLAY is functionally equivalent to DFS_READFILE).  

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify QUENA (teaches enabling content distribution for a first and second device in which the first device receives content over a television broadcast network and second device for outputting media to the end-user by enforcing permission) with the teachings of XP0029 (teaches providing the computer program script or a derivation of the computer program script from the first device to the second device and verifying the access before providing the content) to further include the teachings of FELDMAN (teaches the computer program script comprises at least one application programming interface function associated with a permitted playback behavior of the content). One of ordinary skill in the art would have been motivated to make such a combination of provide better results in securing data by checking metadata permission (See FELDMAN: pg 65, lines 4-5). In addition, the references (QUENA, XP0029, and FELDMAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as QUENA, XP0029, and FELDMAN are directed to accessing a web device and determining the permission of the content .

	Regarding claim 4, the modification of QUENA and XP0029 teaches claimed invention substantially as claimed, however the modification of QUENA and XP0029 do not explicitly teach the computer program script comprises information defining temporal constraint(s) or access of the content.

	FELDMAN teaches the computer program script comprises information defining temporal constraint(s) or access of the content (FELDMAN: Pg. 38, lines 25-27; Any copies from media with a limited number of copies using the CKDRM copy function 330 share the qualities of the original copy in that they are playable in any player. The copies, however, may not themselves be copied. A content provider optionally specifies the number of copies that may be made from an original).  

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify QUENA (teaches enabling content distribution for a first and second device in which the first device receives content over a television broadcast network and second device for outputting media to the end-user by enforcing permission) with the teachings of XP0029 (teaches providing the computer program script or a derivation of the computer program script from the first device to the second device and verifying the access before providing the content) to further include the teachings of FELDMAN (teaches the computer program script comprises at least one application programming interface function associated with a permitted playback behavior of the content). One of ordinary skill in the art would have been motivated to make such a combination of provide better results in securing data by checking metadata permission (See FELDMAN: pg 65, lines 4-5). In addition, the references (QUENA, XP0029, and FELDMAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as QUENA, XP0029, and FELDMAN are directed to accessing a web device and determining the permission of the content .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 6,948,070 issued to Ginter et al. (hereinafter as “Ginter”) teaches system and methods for secure transactions management and electronic right protections.
U.S Patent Application Publication 2003/0014268 issued to Tobin et al. (hereinafter as “Tobin”) teaches electronic content distribution and recognizing the account crediting. 
U.S Patent Application Publication 2007/0027812 issued to Ogawa et al. (hereinafter as “Ogawa”) teaches content distribution that includes the user to connect the network to access the content distribution.
U.S Patent Application Publication 2008/0104714 issued to Singer et al. (hereinafter as “Singer”) teaches access control to content distribution and determining based on the authorization of the according to the detector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/1/2022
/ANDREW N HO/Examiner
Art Unit 2162    
  

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162